COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00162-CV
IN RE: R. WAYNE JOHNSON,
                                                 §              ORIGINAL PROCEEDING
             Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                    MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be dismissed. We

therefore dismiss the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.